Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide support for “the isocyanate-reactive substance comprises more than 95% by weight of the aliphatic polycarbonate.”  The specification teaches more than 95% by weight of isocyanate reactive substance having a Mn of greater than 500.  The claims and specification are open to other types of isocyanate-reactive substances (i.e. chain extenders).  There is no support for a TPU derived from isocyanate-reactive substance comprising more than 95% by weight of the aliphatic polycarbonate.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15, 18-22, 25-27, 29, 31-32, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-20110008887 to Jeong et al.
As to claims 15, 18-20, 22, 25-26, and 36, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002, see US-2012/0217045, 0143 as evidence), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4-butanediol as a chain extender (See table, examples 1-14).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency.
As to claim 21, Jeong discloses stannous octoate as the catalyst (See Table 1).
As to claim 27, Jeong discloses wherein the keypad comprising the thermoplastic polyurethane is inserted into the assembly frame (3:81).
As to claims 29 and 35, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4-butanediol as a chain extender (See table, examples 1-14).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency. Jeong further discloses polycarbonates comprising mixtures of 1,6-hexanediol and 1,4-butanediol that are suitable when preparing the TPU (T-4671, T-4692) in the comparative examples.
As to claim 31, Jeong discloses 95 Shore A harndess for the TPU (Examples 1-14).
As to claim 32, Jeong discloses a weight average molecular weight of the TPU of about 50,000 to 500,000 (12:478-479).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over KR-20110008887 to Jeong et al.
As to claim 30, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4-butanediol as a chain extender (See table, examples 1-14).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency.  With regard to the dielectric loss factor, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. dielectric loss factor would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 23-24, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over KR-20110008887 to Jeong et al. in view of DE-4015714 to Siebourg and “Glass Fibers” to Wallenberger (previously cited by applicant).
As to claims 23-24, 28, and 33-34, Jeong discloses a thermoplastic polyurethane that is applied as a sheet or film to a keypad for a mobile phone (12:467-468) comprising the reaction product of a polycarbonate polyol based on 1,6-hexanediol having a number average molecular weight of 2,000 (T-6002), a mixture of isophorone diisocyanate and hexamethylene diisocyanate, and 1,4-butanediol as a chain extender (See table, examples 1-14).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search). Accordingly, the sheet or film prepared from the TPU and applied to a keypad for a mobile phone would have receive or transmit electromagnetic radiation within the claimed frequency.
Jeong discloses the addition of fiber filler to the compounded TPU (12:465).
Siebourg discloses thermoplastic polyurethane elastomers comprising auxiliaries and/or additives including 5 to 50% by weight of fibrous reinforcing materials including glass fibers (0014, See handbook provided by applicant that teaches the coated glass fibers having the claimed thickness and maximum fiber length distribution to Wallenberger). Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to include the glass fibers taught in Siebourg and Wallgenberger to reinforce the articles prepared in Jeong (Abstract).

Response to Arguments
Applicant’s arguments with respect to claims 15 and 18-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763